DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 5, 16, 20, 22, 23 and 29 are objected to because:
Claim 1, line 6, “the ground” lacks antecedent basis.
Claim 1, line 9, “the change” lacks antecedent basis.
Claim 5, line 5, “a contact” should be -the contact-.
Claim 16, line 4, “the circuit breaker controllers” lacks antecedent basis.
Claim 20, line 3, “the plurality of circuit breaker systems” lacks antecedent basis.
Claim 20, line 3, phrase, “which it is” unclear and leave doubts as to what is being referred to.
Claim 20, line 5, phrase, “which it is” unclear and leave doubts as to what is being referred to.
Claim 22, lines 1-2, “the insulated portion” lacks antecedent basis.
Claim 23, line 4, “the rotation” lacks antecedent basis.
Claim 25, line 2, “the axis” and “the insulated portion” lack antecedent basis.
Claim 29, line 5, “a monitoring system” should be -the monitoring system-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1- 14,16-18 and 20-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Piazza et al, US 6608481 [Piazza].
Regarding claim 1, Piazza discloses (figs.8-16) a gas insulated circuit breaker system, the system comprising:
a gas-filled interrupting chamber (80) comprising a circuit breaker [col.8, line 53];
a grounded insulating portion (150) fluidly connected to the interrupting chamber (80); and
a circuit breaker controller (labeled in fig.14, below) to control opening and closing of the circuit breaker operable near the ground, the circuit breaker controller (labeled in fig.14, below) being connected to the circuit breaker through the insulating portion (150), the circuit breaker controller being moveable into a first position and into a second position, the change from the first position into the second position opening or closing the circuit breaker [col.8, line 53].
	
    PNG
    media_image1.png
    485
    542
    media_image1.png
    Greyscale

Regarding claim 2, Piazza further discloses the circuit breaker controller (labeled in fig.14, above) comprising a connecting member (153) connected at a first end to the circuit breaker and at a second end to a motion generator [fig.16; see element supported on 177].
Regarding claim 3, Piazza further discloses the connecting member (153) comprising a lower connecting member (labeled in fig.14,above) moveable between the first and second positions within the insulating chamber (150).
Regarding claim 4, Piazza further discloses the connecting member (153) comprising a motion redirector (151) changing a first motion of the lower connecting member (labeled in fig.14, above) into a second motion to displace a contact (154) of the circuit breaker [col.8, line 53].
Regarding claim 5, Piazza further discloses the motion redirector (151) being a bell crank (152) pivotally attached to the followings:
about a first pivot point (labeled in fig.14, above);
the lower connecting member (labeled in fig.14, above) about a second pivot point (labeled in fig.14, above); and
the contact (154) of the circuit breaker about a third pivot point (labeled in fig.14, above).
Regarding claim 6, Piazza further discloses the motion redirector (151) further comprising a connecting member (labeled in fig.14, above) pivotally attached to the third pivot point (labeled in fig.14, above) and to the contact (154) of the circuit breaker.
Regarding claim 7, Piazza further discloses the connecting member (153) being made with non-conducting material.
Regarding claim 8, Piazza further discloses the circuit breaker controller (labeled in fig.14, above) comprising a motion generator [fig.16; see element supported on 177] connected to the connecting member (153).
Regarding claim 9, Piazza further discloses the motion generator [fig.16; see element supported on 177] comprising a pivoting link (see fig.15) attached to the connecting member (153), pivoting the pivoting link moving the circuit breaker controller(labeled in fig.14, above) into the first and the second positions.
Regarding claim 10, Piazza further discloses the insulating portion (150) being made with non-conducting material [col.8, lines 47-48].
Regarding claim 11, Piazza further discloses the system comprising a gas control system (92).
Regarding claim 12, Piazza further discloses the system comprising a connecting chamber(labeled in fig.14, above)  in fluid communication with the interrupting chamber (80) and the insulating portion (150).
Regarding claim 13, Piazza further discloses the connecting chamber (labeled in fig.14, above)  forming an angle of about 90 degrees between the insulating portion (150) and the interrupting chamber (80).
Regarding claim 14, Piazza further discloses the insulating portion (150) being hollow (labeled in fig.14, above).
Regarding claim 16, Piazza discloses an assembly of gas insulated circuit breaker systems, the assembly comprising at least two gas insulated circuit breaker systems (175, 176), the assembly comprising a synchronizing system (179) connected between the circuit breaker controllers of each of the at least two of the gas insulated circuit breaker systems (175, 176).
Regarding claim 17, Piazza further discloses the synchronizing system (179) comprising a rotating shaft (160) connecting the circuit breaker controller (labeled in fig.14, above) of one of the at least two of the gas insulated circuit breaker systems (175, 176) and to the circuit breaker controller (labeled in fig.14, above) of another one of the at least two of the gas insulated circuit breaker systems (175, 176).
Regarding claim 18, Piazza further discloses the synchronizing system (179) being activated and controlled by an external control system [fig.16; see element supported on 177].
Regarding claim 20, Piazza further discloses the synchronizing system (179) modifying motion received from the circuit breaker controller (labeled in fig.14, above) of a first of the two of the plurality of circuit breaker systems (175, 174) to which it is connected to into another motion for the circuit breaker controller (labeled in fig.14, above) of a second of the two of the plurality of circuit breaker systems (175, 176) to which it is connected to.
Regarding claim 21, Piazza discloses (figs.8-16) a method to operate a circuit breaker system (80) near electrical ground (labeled in fig.14, above), the method comprising:
inducing a first motion to a mechanical member (153) near electrical ground (labeled in fig.14, above), the mechanical member (153) being made of non-conductive material, the first motion opening or closing the circuit breaker (80).
Regarding claim 22, Piazza further discloses the method further comprising a longitudinal axis (labeled in fig.14, above), of the insulated portion (150) being at an angle with the circuit breaker (80), the method further comprising redirecting the first motion into a second motion being substantially
parallel to the circuit breaker (80).
Regarding claim 23, Piazza further discloses the method further comprising:
rotating (see fig.15) a circuit breaker controller (labeled in fig.14, above), at a section of the insulated portion (150) near the electrical ground (labeled in fig.14, above); and
the rotation inducing the first motion to the mechanical member (153).
 Regarding claim 24, Piazza further discloses the method further comprising:
the first motion pivoting a link (labeled in fig.14, above), connected to the circuit breaker (80);
the pivoting of the link (labeled in fig.14, above) inducing the second motion.
Regarding claim 25, Piazza further discloses the method further comprising redirecting the first motion into a second motion at an angle from the axis (labeled in fig.14, above) of the insulated portion (150).
Regarding claim 26, Piazza further discloses the angle being substantially perpendicular to the axis (labeled in fig.14, above) of the insulated portion (150).
Regarding claim 27, Piazza further discloses the method further comprising rotating (see fig.15) the circuit breaker controller (labeled in fig.14, above) to induce the first motion to the mechanical member (153).
Regarding claim 28, Piazza further discloses the method further comprising the first motion pivoting a link (labeled in fig.14, above) connected to the mechanical member (153) to induce the second motion.
Regarding claim 29, Piazza discloses (figs.8-16) a monitoring system (92) for a gas insulated circuit breaker, the system comprising:
a gas-filled interrupting chamber (80) for receiving a circuit breaker;
a grounded insulating portion (150) fluidly connected to the interrupting chamber (80); and
a monitoring system (92) near the electrical ground (labeled in fig.14, above), the monitoring system (92) being in gas communication with the insulating portion (150).
Regarding claim 30, Piazza further discloses the monitoring system (92) comprising a sensor (86) for measuring characteristics of the gas.
Regarding claim 31, Piazza further discloses the monitoring system (92) comprising an optical fiber (87) extending through the insulating portion (150).
Regarding claim 32, Piazza further discloses the optical fiber (87) comprising one or more sensors (86) in data communication with the monitoring system (92).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Suzuyama et al, US 4651255 [Suzuyama].
Regarding claim 15, Piazza fails to disclose the system being configured to be transported on a transport vehicle.
Suzuyama discloses (fig.2) a system (10) configured to be transported on a transport vehicle (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Piazza with the teaching of Suzuyama thereby providing a transport unit to transport the gas insulated bus bars to facilitate the laying thereof.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view Peek et al, US 4054765.
Regarding claim 19, Piazza fails to explicitly disclose the synchronizing system comprising a rotating shaft having yoke ends, the yoke ends each being connected to a U-joint fixed to the circuit breaker controller of another of the at least two gas insulated circuit breaker systems.
Peek discloses (figs.1-4) a gas circuit interrupter (10) synchronizing a rotating shaft (20) having yoke ends (61), the yoke ends (61) connected to a U-joint (60) fixed to a circuit breaker controller (15) of another of at least two gas insulated circuit breaker systems (11, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synchronizing system of Piazza with the teaching of Peek, thereby providing a relatively simple coupling arrangement for a plurality of interrelated components which facilitates the releasing of one component from the other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milianowicz, Punger, Gruenler et al, Yanagi et al, Gentsch et al, Muraki et al, Hux and Vestner et al are examples of gas insulated circuit breakers configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833